Case 1:19-cv-20247-RS Document 57 Entered on FLSD Docket 04/03/2020 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

     SHAWNA MATONIS, an individual,

                   Plaintiff,
     v.

     CARE HOLDINGS GROUP, L.L.C., a                   CASE NO: 1:19-cv-20247-RS
     Delaware limited liability company, CARE
     OPTIMIZE, LLC, a Delaware limited
     liability company, JOSEPH N. DE VERA,
     P.A., a Florida corporation, JOSEPH N. DE
     VERA, an individual, BENJAMIN QUIRK,
     an individual, JONATHAN SHIVERS, an
     individual,

                   Defendants,

     CARE OPTIMIZE, LLC, a Delaware limited
     liability company,

                   Counter-Plaintiff,
     v.

     SHAWNA MATONIS,

                   Counter-Defendant.

     PLAINTIFF/COUNTER-DEFENDANT SHAWNA MATONIS’S RESPONSE IN
  OPPOSITION TO DEFENDANT/COUNTER-PLAINTIFF’S MOTION TO STRIKE OR,
                ALTERNATIVELY, TO EXCEED PAGE LIMIT

          Plaintiff/Counter-Defendant Shawna Matonis, through her undersigned counsel files this

 Response in Opposition to Defendant/Counter-Plaintiff’s Motion to Strike or, Alternatively, to

 Exceed Page Limit (DE 56) (“Motion to Strike”) and in support states: 1




 1
  Plaintiff/Counter-Defendant Shawna Matonis is “Plaintiff” or “Matonis”. Care Holdings Group,
 L.L.C., CareOptimize, LLC, Joseph N. De Vera, Joseph N. De Vera, P.A., Benjamin Quirk, and
 Jonathan Shivers are collectively “Defendants.”
Case 1:19-cv-20247-RS Document 57 Entered on FLSD Docket 04/03/2020 Page 2 of 4



 I.    Introduction

         Defendants’ “Motion in Limine” (DE 52) did not challenge the admissibility or evidentiary

 value of Plaintiff’s damages evidence. Despite its title, that motion sought to exclude Matonis’

 damages evidence solely as a sanction and cited Rule 37 as justification. Matonis responded in

 kind to what in reality was a motion for sanctions and addressed each relevant factor for the

 application of Rule 37. Defendants’ Motion to Strike doubles down on the position that Document

 52 was a motion in limine and asks this Court to utilize its inherent authority to strike Plaintiff’s

 response and leave their motion unopposed. Plaintiff’s response was proper under the law and

 there is no basis for these sanctions.

 II.   Memorandum of Law

        A. Standard

        The sanction of striking pleadings under a court’s inherent authority is only appropriate

 when there is: (1) a clear record of delay or bad faith, and (2) a finding that lesser sanctions are

 inadequate. Eagle Hosp. Physicians, LLC v. SRG Consulting, Inc., 561 F.3d at 1208 1306 (11th

 Cir. 2009). Bad faith requires a finding by the Court that “a fraud has been practiced upon it, or

 that the very temple of justice has been defiled, or where a party or attorney knowingly or

 recklessly raises a frivolous argument, delays or disrupts the litigation, or hampers the enforcement

 of a court order.” Bernal v. All Am. Inv. Realty, Inc., 479 F. Supp. 2d 1291, 1335 (S.D. Fla. 2007)

 (quotation marks and citations omitted).

        B. Matonis’ Response in Opposition to the Motion in Limine was Proper

        Matonis was required to address the substance of Defendants’ Motion in Limine (DE 52)

 regardless of how it was styled. See Collins v. Foster, 2010 WL 2754329, at *2 (S.D. Fla. July 12,

 2010) (“The style of a motion is not controlling; instead, a court should consider the substance of




                                                  2
Case 1:19-cv-20247-RS Document 57 Entered on FLSD Docket 04/03/2020 Page 3 of 4



 the motion.”) (citing Fincher v. City of Vernon, 845 F.2d 256, 258–259 (11th Cir.1988)). The

 exclusion of evidence as a sanction is not the proper subject of a motion in limine. See, e.g., Chavez

 v. Arancedo, 2018 WL 4599585, at *5 (S.D. Fla. Sept. 24, 2018) (declining to exclude evidence

 in connection with a motion in limine and holding that the matter should be resolved separately

 under Rule 37). Because of this, Matonis treated the so-called motion in limine as the motion for

 sanctions under Rule 37 that it is. This Court never intended to limit Matonis’s response to a Rule

 37 motion for sanctions to one page. Considering the severity of the sanctions sought and the multi-

 factor analysis required, such a limitation would have unduly prejudiced Plaintiff and her ability

 to appropriately analyze the issue in her response.

        Nevertheless, Defendants’ now argue that the Court should strike Matonis’s Response in

 Opposition under its inherent authority. But there has been no showing of bad faith by Matonis at

 any point during this litigation, let alone in her exceeding the one-page limit intended to apply to

 motions in limine. Plaintiff’s response to the misstyled Motion cannot warrant any sanctions, let

 alone those of the nature sought by Defendants. Matonis takes all Court rules seriously, which is

 why she addressed that the Motion was incorrectly labelled in her response and provided legal

 support for her position. DE 54 at 3. The suggestion that she has committed a fraud on the court

 or demonstrated a disregard for this Court’s rules is false. No matter how many times Defendants

 claim otherwise, any consequences of their failure to propound discovery or otherwise prepare

 their case for trial are not the result of Matonis engaging in improper conduct. They are the results

 of choices made by Defendants during the course of this litigation and do not entitle them to

 sanctions.




                                                   3
Case 1:19-cv-20247-RS Document 57 Entered on FLSD Docket 04/03/2020 Page 4 of 4



       C. Matonis Does not Object to Defendants’ Alternative Relief

        Defendants’ alternatively argue that they should be allowed to file a reply in excess of one

 page. As a threshold matter, Defendants’ had already filed a Reply in Support of their Motion in

 Limine which exceeded one page prior to filing their Motion to Strike. See DE. 55. Matonis

 supports the Parties being fully heard on their positions and has no objection to the Court

 considering the contents of Defendants' Reply When resolving that Motion. Defendants did not

 argue why any additional briefing is necessary.

        WHEREFORE, Defendants’ Motion to Strike Plaintiff’s Response in Opposition to

 Defendants’ Motion in Limine should be denied.

 Dated: April 3, 2020                                          Respectfully submitted,

                                                               By: s/ Jonathan Pollard
                                                               Jonathan E. Pollard
                                                               Florida Bar No.: 83613
                                                               jpollard@pollardllc.com

                                                               Pollard PLLC
                                                               100 SE 3rd Ave., Suite 601
                                                               Fort Lauderdale, FL 33394
                                                               Telephone: 954-332-2380
                                                               Facsimile: 866-594-5731
                                                               Attorneys for Plaintiff/Counter-
                                                               Defendant Shawna Matonis

                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing has been served via CM/ECF

 to all counsel of record in this action on this 3rd day of April 2020.

                                                               By: s/ Jonathan Pollard
                                                                      Jonathan E. Pollard




                                                   4
